FILED
                           NOT FOR PUBLICATION                                MAY 16 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30065

              Plaintiff - Appellee,              D.C. No. 3:12-cr-00437-MA-1

  v.
                                                 MEMORANDUM*
FRANCISCO GODINEZ-VALENCIA,

              Defendant - Appellant.


                  Appeal from the United States District Court
                           for the District of Oregon
                Malcolm F. Marsh, Senior District Judge, Presiding

                             Submitted May 13, 2014**
                                 Portland, Oregon

Before: GOODWIN, IKUTA, and N.R. SMITH, Circuit Judges.

       Francisco Godinez-Valencia appeals the district court’s decision that his

conviction under Oregon Revised Statutes section 163.365 qualifies as an




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
aggravated felony under 8 U.S.C. § 1101(a)(43)(A). We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

      We review de novo whether a past conviction constitutes an aggravated

felony. Murillo-Prado v. Holder, 735 F.3d 1152, 1156 (9th Cir. 2013). Oregon’s

statute proscribes sexual intercourse with a minor under fourteen years of age. See

Or. Rev. Stat. § 163.365(1). Godinez-Valencia’s conviction under this statute

qualifies as an aggravated felony, because it categorically constitutes sexual abuse

of a minor under the three-part federal generic definition articulated in United

States v. Baron-Medina, 187 F.3d 1144 (9th Cir. 1999).1

      First, the conduct proscribed by the statute is sexual. See United States v.

Medina-Villa, 567 F.3d 507, 513 (9th Cir. 2009). Second, the statute protects

minors. See id. Third, the statute proscribes only sexual conduct with children

under the age of fourteen, and therefore prohibits conduct that is per se abusive.

See United States v. Valencia-Barragan, 608 F.3d 1103, 1107 (9th Cir. 2010).

      AFFIRMED.



      1
       Our holding compels rejection of Godinez-Valencia’s alternative argument
that Oregon Revised Statutes section 163.365 does not constitute sexual abuse of a
minor under the sentencing guidelines. See United States v. Medina-Villa, 567
F.3d 507, 511–12 (9th Cir. 2009) (“[D]ecisonal law defining the term ‘sexual
abuse of a minor’ in the sentencing context is informed by the definition of the
same term in the immigration context and vice versa.” (citations omitted)).

                                         -2-